We have reviewed the record in the light of appellant's motion for rehearing.
We think there was no evidence excluded of which appellant could justly complain. Practically all of the material evidence offered touching the connection of the witness Clarkson with the offense and bearing upon his status as an accomplice witness was received by the court. He was not an accomplice as a matter of law. The court was not requested to cause the jury to determine whether, under the facts, he was so connected with the crime as to classify him as an accomplice witness. In the absence of such a request, it must be presumed, in support of the judgment, that the jury did not regard him as an accomplice. His evidence is therefore available on appeal to support the judgment, and in connection with the other evidence is sufficient. Sanchez v. State, 48 Tex.Crim. Rep., and other cases listed in Chandler v. State, 89 Tex.Crim. Rep., 230 S.W. Rep., 1002.
The motion for rehearing is overruled.
Overruled. *Page 601